Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-20 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 1 and 10 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Kim et al. (EP 3,575,480 A1).
          Kim et al. teach a laundry treatment apparatus.  The apparatus includes a cabinet 1 having walls and a door 13 (figure 1, for example).  The cabinet includes a first chamber 2 for accommodating a garment therein and a second chamber 3 for accommodating a steamer 31 therein.  The steamer producing either a mist or steam which is useful for treating the garment.  The pivotable door 13 includes a base plate or base body 41 which is attached to the inner surface of the door but is spaced with the free ends of the body including portions 412 and 413 which are spaced from such inner surface and include or provide a “springy” characteristic (paragraph 216).  A first pressurizing plate 51 is provided hinged to a shaft 759 or 756 or 758 (figure 14, for example) for allowing pivoting of the pressurizing plate onto the base body 41 and garment.  A second pressurizing plate 6 or 61 is provided (figures 14 or 15, for example) hinged via shaft 73 or 733 and the second plate is pivotable to face the first pressurizing plate (figures 13-15, for example) and press the garment.   
ALLOWABLE SUBJECT MATTER
           Claims 2-9 and 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Korean document ‘799, Park, Choi et al. and Park et al. and Lim et al. illustrate cabinets including pressers on the doors including pivotable presser plates.  



INQUIRIES
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732